On this appeal from a judgment, rendered on January 21, 1976, in the Supreme Court, Bronx County, convicting defendant on his plea of guilty of robbery in the second degree and sentencing him to a term of imprisonment with a minimum of 5 years and a maximum of 10 years, assigned counsel, after conscientiously examining the record has sought leave to withdraw. The application is supported by a brief in compliance with People v Saunders (52 AD2d 833) (see, also, Anders v California, 386 US 738). Counsel has concluded that the record in this case does not reveal any valid appealable issue, and that the appeal is therefore frivolous. Nonetheless, after inquiring of defendant, he has set forth the points the appellant wanted him to make. After a review of the record and proceedings in this case, this court agrees with counsel for appellant that there are no issues to be raised on this appeal that would not be frivolous. Accordingly, the application by counsel to withdraw is granted, and the judgment of conviction is unanimously affirmed. Concur — Kupferman, J. P., Lupiano, Birns and Nunez, JJ.